DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 3-10, and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cariou et al. (U.S. 2019/0268739) (hereinafter “Cariou”) in view of Kenney et al. (U.S. 2020/0008201) (hereinafter “Kenney”).
Regarding claim 1, Cariou teaches an NGV STA 504 of Figure 5 that encodes a PPDU (NGV PPDU) to include a preamble, a plurality of data portions (NGV data field), and one or more midambles for channel estimation, where one of the midambles occurs within the PPDU after the preamble and after one of the data portions (contiguous) as spoken of on page 8, paragraph [0085].
Cariou also teaches where the NGV STA 504 encodes the preamble to include a legacy signal field as well as an NGV SIG-A field (NGV signal field) that indicates whether the PPDU includes the one or more midambles (control information), and a periodicity of the one or more midambles (transmission periodicity information) as spoken of on page 8, paragraph [0085].
Cariou also teaches where the NGV STA 504 encodes the PPDU in accordance with a periodicity of the one or more midambles that is one of:  10 OFDM symbols, and 20 OFDM symbols (first, second, third symbols) as spoken of on page 10, paragraph [0104].
Cariou does not explicitly teach where the preamble includes “a repeated control field in which the legacy signal field is repeated”.
Kenney teaches a system and method of physical layer signaling in a next generation vehicle environment, where an NGV frame 200 may include a legacy signal field 203 as well as a repeat L-SIG field 204 (repeated control field) as spoken of on page 4, paragraph [0052].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the repeat L-SIG field of Kenney to the NGV frame structure of Cariou in order to improve the reliability of the control information transmission by including repeated control information for information redundancy.
Regarding claims 3 and 4, Cariou further teaches where the NGV STA 504 encodes the PPDU for transmission in a 10 MHz channel of 64 sub-carriers spaced apart by 156.25 kHz with an OFDM symbol period of 8 microseconds as spoken of on page 10, paragraph [0104].
Regarding claim 5, Cariou further teaches where the NGV STA 504 encodes the NGV SIG-A field to include two reserved bits (2-bit information) for indicating one or more of whether the PPDU includes the one or more midambles, and the periodicity of the one or more midambles as spoken of on page 10, paragraph [0099]. 
Regarding claims 6 and 7, Cariou further teaches where a transmission periodicity of 4 or 8 OFDM symbols is utilized as spoken of on pages 13-14, paragraphs [0140] and [0143].
Regarding claim 8, while Cariou teaches the encoding of one or more data portions in the PPDU data structure, Cariou does not explicitly teach “wherein the NGV data field includes a Physical Service Data Unit (PSDU)”.
Kenney teaches a system and method of physical layer signaling in a next generation vehicle environment, where an NGV frame structure includes a PDSU field as shown in Figures 3A, 3B.
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to include the PDSU field of Kenney in the NGV frame structure of Cariou in order to improve the reliability of the frame transmission by including the data within a defined field of the NGV frame structure as spoken of on page 7, paragraphs [0085]-[0087] of Kenney.
Regarding claim 9, Cariou teaches an NGV STA 504 of Figure 5 that encodes a PPDU (NGV PPDU) to include a preamble, a plurality of data portions (NGV data field), and one or more midambles for channel estimation, where one of the midambles occurs within the PPDU after the preamble and after one of the data portions (contiguous) as spoken of on page 8, paragraph [0085].
Cariou also teaches where the NGV STA 504 encodes the preamble to include a legacy signal field as well as an NGV SIG-A field (NGV signal field) that indicates whether the PPDU includes the one or more midambles (control information), and a periodicity of the one or more midambles (transmission periodicity information) as spoken of on page 8, paragraph [0085].
Cariou also teaches where the NGV STA 504 encodes the PPDU in accordance with a periodicity of the one or more midambles that is one of:  10 OFDM symbols, and 20 OFDM symbols (first, second, third symbols) as spoken of on page 10, paragraph [0104].
Cariou also teaches where the NGV STA 504 (receiving STA) is configured to decode and/or receive a PPDU from another NGV STA 504, and may perform one or more operations to decode and/or receive the PPDU as spoken of on page 9, paragraph [0088].
Cariou does not explicitly teach where the preamble includes “a repeated control field in which the legacy signal field is repeated”.
However, Kenney teaches a system and method of physical layer signaling in a next generation vehicle environment, where an NGV frame 200 may include a legacy signal field 203 as well as a repeat L-SIG field 204 (repeated control field) as spoken of on page 4, paragraph [0052].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the repeat L-SIG field of Kenney to the NGV frame structure of Cariou in order to improve the reliability of the control information transmission by including repeated control information for information redundancy.
Regarding claim 10, Cariou teaches an NGV STA 504 of Figure 5 that encodes a PPDU (NGV PPDU) to include a preamble, a plurality of data portions (NGV data field), and one or more midambles for channel estimation, where one of the midambles occurs within the PPDU after the preamble and after one of the data portions (contiguous) as spoken of on page 8, paragraph [0085].
Cariou also teaches where the NGV STA 504 encodes the preamble to include a legacy signal field as well as an NGV SIG-A field (NGV signal field) that indicates whether the PPDU includes the one or more midambles (control information), and a 
Cariou also teaches where the NGV STA 504 encodes the PPDU in accordance with a periodicity of the one or more midambles that is one of:  10 OFDM symbols, and 20 OFDM symbols (first, second, third symbols) as spoken of on page 10, paragraph [0104].
Cariou also teaches where the wireless device 700 of Figure 7 includes a transceiver 702 coupled to PHY circuitry 704 and MAC circuitry 706 (processor). 
Cariou does not explicitly teach where the preamble includes “a repeated control field in which the legacy signal field is repeated”.
However, Kenney teaches a system and method of physical layer signaling in a next generation vehicle environment, where an NGV frame 200 may include a legacy signal field 203 as well as a repeat L-SIG field 204 (repeated control field) as spoken of on page 4, paragraph [0052].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the repeat L-SIG field of Kenney to the NGV frame structure of Cariou in order to improve the reliability of the control information transmission by including repeated control information for information redundancy. 
Regarding claims 12 and 13, Cariou further teaches where the NGV STA 504 encodes the PPDU for transmission in a 10 MHz channel of 64 sub-carriers spaced apart by 156.25 kHz with an OFDM symbol period of 8 microseconds as spoken of on page 10, paragraph [0104].
14, Cariou further teaches where the NGV STA 504 encodes the NGV SIG-A field to include two reserved bits (2-bit information) for indicating one or more of whether the PPDU includes the one or more midambles, and the periodicity of the one or more midambles as spoken of on page 10, paragraph [0099]. 
Regarding claims 15 and 16, Cariou further teaches where a transmission periodicity of 4 or 8 OFDM symbols is utilized as spoken of on pages 13-14, paragraphs [0140] and [0143].
Regarding claim 17, while Cariou teaches the encoding of one or more data portions in the PPDU data structure, Cariou does not explicitly teach “wherein the NGV data field includes a Physical Service Data Unit (PSDU)”.
However, Kenney teaches a system and method of physical layer signaling in a next generation vehicle environment, where an NGV frame structure includes a PDSU field as shown in Figures 3A, 3B.
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to include the PDSU field of Kenney in the NGV frame structure of Cariou in order to improve the reliability of the frame transmission by including the data within a defined field of the NGV frame structure as spoken of on page 7, paragraphs [0085]-[0087] of Kenney.

Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cariou in view of Kenney and Gordaychik (U.S. 10,880,895).
Regarding claims 2 and 11, while Cariou further teaches where the NGV STA 504 encodes a portion of the preamble to include a legacy long training field (L-LTF) as Cariou does not explicitly teach “wherein the midamble includes at least one second LTF”.
However, Gordaychik teaches a system and method for data transmission in a next generation radio environment, where a midamble may be transmitted by a UE in between data transmissions of one or more frames or PPDUs, where the midamble may include a legacy training field (LTF) as spoken of on column 49, lines 8-12.
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the LTF included within a midamble as taught in Gordaychik to the midamble transmission of Cariou in order to improve the reliability of the NGV frame transmission by including additional training information within the control signaling as spoken of on column 49, lines 8-12 of Gordaychik.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168. The examiner can normally be reached M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467